Citation Nr: 1012413	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-26 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from December 1954 
to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.    

The Board observes that the Veteran's claim of entitlement 
to service connection for peripheral neuropathy was 
previously denied in a November 1998 Board decision.  Since 
such time, the Veteran has advanced new theories of 
entitlement for such disease.  Specifically, he now claims 
that his peripheral neuropathy is the result of in-service 
herbicide exposure or secondary to diabetes mellitus type 
II.  The United States Court of Appeals for the Federal 
Circuit has held that a new theory of causation for the same 
disease or injury that is the subject of a previously denied 
claim cannot be the basis of a new claim, and instead the 
matter must be treated as a claim to reopen.  Boggs v. 
Peake, 520 F.3d 1330 (2008).  In this regard, the Board 
notes that the RO appears to have reopened the Veteran's 
claim and denied it on the merits in the June 2006 rating 
decision.  However, prior to consideration of the Veteran's 
claim on the merits, the Board is required to consider the 
issue of finality, see 38 U.S.C.A. §§ 7104(b), 5108; see 
also Barnett v. Brown, 8 Vet. App. 1 (1995), and, as such, 
the issue has been characterized as shown on the first page 
of this decision.  If the Board finds that new and material 
evidence has not been received, that is where the analysis 
must end.  Id.


FINDINGS OF FACT

1.  The Veteran was not present on the landmass or the 
inland waters of Vietnam during service and, therefore, is 
not presumed to have been exposed to herbicides, including 
Agent Orange.

2.  Diabetes mellitus type II is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, and did not manifest within one year of the 
Veteran's discharge from service.

3.  In a final decision issued in November 1998, the Board 
denied service connection for peripheral neuropathy.

4.  Evidence added to the record since the final November 
1998 Board denial is cumulative and redundant of the 
evidence of record at the time of such decision and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim for service connection for peripheral 
neuropathy.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or 
aggravated by the Veteran's active duty military service, 
nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  The November 1998 Board decision that denied service 
connection for peripheral neuropathy is final.  38 U.S.C.A. 
§ 7104(b) (West 1991) [(West 2002)]; 38. C.F.R. § 20.1100 
(1998) [(2009)].

3.  New and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific 
notice letter to the claimant that:  (1) notifies him or her 
of the evidence and information necessary to reopen the 
claim (i.e., describes what is meant by new and material 
evidence); (2) identifies what specific evidence is required 
to substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 
5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, relevant 
to the Veteran's claim for service connection for diabetes 
mellitus type II, a March 2006 letter, sent prior to the 
initial unfavorable AOJ decision issued in June 2006, 
advised him of the evidence and information necessary to 
substantiate his service connection claim as well as his and 
VA's respective responsibilities in obtaining such evidence 
and information.  Regarding the Veteran's application to 
reopen his claim of entitlement to peripheral neuropathy, 
the March 2006 letter advised him that his claim was 
previously denied on a direct basis in November 1998.  
Specifically, he was notified that his claim was previously 
denied because there was no medical evidence that he 
suffered from peripheral neuropathy during service, or 
within one of year of discharge, and there was no evidence 
of a nexus between such condition and his military service.  
The Veteran was also advised of the need to submit new and 
material evidence in order to reopen his claim and was 
provided with the definition of new and material evidence.  
The March 2006 letter further informed him of the 
information and evidence necessary to substantiate his 
underlying service connection claim as well as his and VA's 
respective responsibilities in obtaining such evidence and 
information.  As such, the Board finds that the March 2006 
letter complied with the notice requirements as articulated 
in Kent, supra.  Additionally, relevant to both claims, the 
March 2006 letter informed the Veteran of the evidence and 
information necessary to establish a disability rating and 
an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA and private treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  

The Board notes that the Veteran has not been provided with 
a VA examination in order to determine whether his diabetes 
mellitus type II is related to his military service.  
However, as will be discussed below, there is no evidence of 
any complaints, treatment, findings, or diagnoses referable 
to diabetes mellitus during service.  Additionally, the 
first evidence of a diagnosis of such disease is dated in 
August 2005.  Moreover, the Veteran has not alleged a 
continuity of diabetic symptomatology since service; rather, 
he has contended that he is entitled to presumptive service 
connection based on exposure to herbicides; however, as will 
be discussed below, there is no evidence that he was exposed 
to herbicides, to include Agent Orange.  Therefore, the 
Board finds that there is no indication that diabetes 
mellitus, or persistent or recurrent symptoms of such 
disease, may be associated with the Veteran's military 
service.  Thus, a remand for examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is 
required).

Additionally, relevant to the Veteran's application to 
reopen his claim of entitlement to service connection for 
peripheral neuropathy, the Board notes that the VCAA and its 
implementing regulations include clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody 
of a Federal agency, and private records adequately 
identified by the claimant, but, prior to reopening a claim, 
there is no duty to obtain a VA medical examination or 
opinion.  As the Veteran's claim is not reopened herein, 
there is no obligation on the part of VA to provide a 
medical examination or opinion in connection with his 
appeal.  

Thus, the Board finds that VA has fully satisfied the duty 
to assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  
VA has satisfied its duty to inform and assist the Veteran 
at every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claims.

II.  Analysis

The Veteran contends that he was exposed to herbicides, 
specifically Agent Orange, when he served aboard the USS 
Ticonderoga off the shore of Vietnam during the Vietnam era.  
He alleges that he subsequently developed diabetes mellitus 
type II and associated peripheral neuropathy.  Therefore, he 
claims that service connection is warranted for such 
disorders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
evidence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, to include diabetes mellitus, to a degree 
of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to 
any such agent during that service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), the serviceman must have actually been 
present on the landmass or the inland waters of Vietnam 
during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).

Certain diseases, to include diabetes mellitus type II and 
acute and subacute peripheral neuropathy, shall be service-
connected if the Veteran was exposed to an herbicide agent 
during active service even though there is no record of such 
disease during service, provided that the requirements of 38 
C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).    

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 

Diabetes mellitus type II

The Veteran's DD 214 forms reflect that he served from 
December 1954 to August 1968 in the United States Navy.  
Such documents, as well as his service treatment records, 
show service aboard the USS Kearsarge and USS Ticonderoga 
during the Vietnam era.  Additionally, the Veteran was 
awarded the Vietnam Service Medal.  However, the record does 
not demonstrate that the Veteran was present on the landmass 
or the inland waters of Vietnam during service.  In this 
regard, the Veteran does not contend as such; rather, he 
alleges that he served off the shore of Vietnam.  Moreover, 
the National Personnel Records Center indicated in June 2006 
that, while the Veteran served aboard the USS Ticonderoga, 
which was in the official waters of Vietnam at times, there 
was no conclusive proof that the Veteran was in-country.  38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(iii) (2009); see 
also Haas, supra (upholding a regulatory interpretation of 
"service in the Republic of Vietnam" to include "only 
service on land, or on an inland waterway").  Absent 
qualifying service in Vietnam, the Board finds that there is 
no basis for presumptive service connection due to herbicide 
exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii). 

Moreover, the record fails to show that the Veteran 
manifested diabetes mellitus type II to a degree of 10 
percent within the one year following his service discharge 
in August 1968.  Rather, as will be discussed below, the 
first diagnosis of such disease was in August 2005.  
Therefore, presumptive service connection is not warranted 
for diabetes mellitus.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  However, the Board has also considered 
whether the Veteran is entitled to service connection for a 
diabetes mellitus on a direct basis.

In this regard, the Veteran's service treatment records are 
negative for any complaints, treatment, findings, or 
diagnoses referable to diabetes mellitus.  Specifically, on 
examination in December 1954, September 1958, November 1960, 
September 1963, and August 1968, his sugar tests were 
negative. 

Post-service records reflect that, upon VA examination in 
March 1970 and December 1971, his sugar readings were zero.  
An April 1995 VA treatment record shows that the Veteran did 
not have a history of diabetes mellitus.  A January 1996 
private treatment record reveals that the Veteran's glucose 
level was within the normal range.  August 2005 VA treatment 
records reflect that the Veteran had an elevated glucose 
level and was diagnosed with diabetes mellitus type II.

In light of the fact that the Veteran's service treatment 
records are negative for any complaints, treatment, 
findings, or diagnoses referable to diabetes mellitus and 
that he was not diagnosed with such disease until August 
2005, over 35 years after his discharge from military 
service, the Board finds that service connection is not 
warranted on a direct basis.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  Moreover, there is no competent opinion of 
record linking the Veteran's diabetes mellitus to his 
military service.  

In this regard, the Board observes that the Veteran has not 
contended that his diabetes mellitus type II is related to 
service on a direct basis.  Rather, the essence of his 
argument is that he was exposed to Agent Orange while 
serving aboard the USS Ticonderoga off the shore of Vietnam.  
Even so, the Board observes that, while the Veteran is 
competent to testify as to his diabetic symptomatology, he 
is not competent or qualified, as a layperson, to render an 
opinion concerning medical causation of a disorder such as 
diabetes mellitus type II.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Specifically, where the determinative issue is one 
of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  Therefore, as there is no 
competent and probative evidence linking the Veteran's 
diabetes mellitus type II to any disease, injury, or 
incident of service, service connection for such disorder is 
not warranted.  Moreover, the Board observes that the 
Veteran has not alleged a continuity of symptomatology since 
his service discharge.  In this regard, the Board again 
notes that sugar and glucose tests were negative for 
diabetes mellitus type II until August 2005.  

Therefore, based on the foregoing, the Board finds that 
service connection for diabetes mellitus type II is not 
warranted on a presumptive or direct basis.  In reaching 
this decision, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for diabetes mellitus 
type II.  As such, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.



Peripheral neuropathy

The Board observes that, in the current appeal, the Veteran 
has alleged that he has peripheral neuropathy as the result 
of in-service herbicide exposure or secondary to diabetes 
mellitus type II.  However, the record reflects that he was 
previously denied service connection for such disorder on a 
direct basis.  In this regard, in a November 1998 decision, 
the Board denied service connection for peripheral 
neuropathy, to include as secondary to exposure to aviation 
fuels and additives.  

Specifically, in November 1998, the Board considered the 
Veteran's service treatment records; a March 1997 hearing 
transcript; March 1970, December 1971, and April 1997 VA 
examination reports, and post-service private and VA 
treatment records.  The Board found that there was evidence 
of record demonstrating a current diagnosis of peripheral 
neuropathy; however, determined that the Veteran's service 
treatment records were negative for the presence of 
peripheral neuropathy.  In this regard, the Board noted that 
the Veteran received treatment for swelling of the hands and 
feet between February 1961 and July 1961 and continued to 
complain of such symptoms as well as puffiness of the eyes 
in February 1962.  However, there was no diagnosis of 
peripheral neuropathy during the Veteran's military service 
or within one year of his service discharge.  Rather, the 
Board observed, the earliest evidence documenting peripheral 
neuropathy were VA treatment records dated in 1995.  

The Board further determined that, while such records 
reflected diagnoses that included peripheral neuropathy 
secondary to toxin exposure and heavy metal intoxication, 
such was based on the history provided by the Veteran and 
was not considered competent medical evidence of a nexus 
between his current peripheral neuropathy and military 
service.  The Board further noted that, in April 1997, a VA 
examiner provided the following conclusion:  

The patient's current neuropathy is less 
likely than it is likely to be secondary 
to exposures in the 1960's.  According 
to the patient's report, it sounds as 
though he may have had some type of 
peripheral nerve disease while he was in 
service.  I have no documentation of 
this with me.  The exposures which the 
patient describes could, in fact, cause 
a neuropathy.  However, it is unlikely 
that the neuropathy would continue to be 
active 30 years later without continued 
exposure.  

Therefore, in light of the foregoing, the Board determined 
that the Veteran failed to present medical evidence that he 
suffered from peripheral neuropathy, or manifestations 
associated with peripheral neuropathy, during service or 
within a year of service discharge.  The Board further found 
that he failed to present competent medical evidence 
providing a nexus between his current disability and disease 
or injury during his military service.  Accordingly, the 
Board denied service connection for peripheral neuropathy 
secondary to aviation fuels and additives. 

In November 1998, the Veteran was advised of the decision 
and his appellate rights.  He did not appeal to the Court.  
Therefore, the November 1998 Board decision is final.  38 
U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38. C.F.R. 
§ 20.1100 (1998) [(2009)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Changes to the definition of new and material evidence as 
set forth in 38 C.F.R. § 3.156(a) have been made.  These 
changes apply to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  
As the Veteran filed his application to reopen his claim of 
entitlement to service connection for peripheral neuropathy 
in August 2005, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a), 
applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or 
when considered with previous evidence 
of record, relates to an unestablished 
fact necessary to substantiate the 
claim.  New and material evidence can be 
neither cumulative nor redundant of the 
evidence of record at the time of the 
last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating 
the claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the November 1998 Board decision, additional evidence 
consisting of VA treatment records and the Veteran's lay 
statements has been received.  Such treatment records 
reflect a diagnosis of diabetes mellitus type II with 
neuropathy.  Additionally, the Veteran has submitted 
statements contending that he has peripheral neuropathy as 
the result of in-service herbicide exposure or secondary to 
diabetes mellitus type II.  

However, for the reasons expressed below, the Board finds 
that such evidence is cumulative and redundant of the 
evidence of record at the time of the November 1998 Board 
decision and does not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection 
for peripheral neuropathy.

In this regard, the Board observes that the November 1998 
Board decision denied service connection on the basis that 
peripheral neuropathy was not incurred during active service 
or manifested within one year of service discharge.  
Evidence received since such decision likewise fails to 
demonstrate that the Veteran's diagnosed peripheral 
neuropathy is directly, presumptively, or otherwise related 
to his military service.  Specifically, the newly received 
VA treatment records reflect a diagnosis of neuropathy, 
which was already of record at the time of the November 1998 
Board decision.  Additionally, while such indicates that the 
Veteran's neuropathy is secondary to his diabetes mellitus, 
service connection is not in effect for such disease and, 
therefore, the Veteran is not entitled to secondary service 
connection.  Moreover, there is still no evidence that the 
Veteran manifested peripheral neuropathy within the first 
year following his service discharge in August 1968.  Also, 
to the extent that the Veteran has contended that his 
peripheral neuropathy is a result of Agent Orange exposure, 
as discussed in the preceding section, there is no evidence 
that he was present on the landmass or the inland waters of 
Vietnam during service.  Furthermore, lay assertions of 
medical causation cannot suffice as new and material 
evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 
211 (1993).  

Therefore, the Board must conclude that the evidence added 
to the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the 
November 1998 Board decision and does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for peripheral neuropathy.  
As such, the Board finds that the evidence received 
subsequent to the November 1998 decision is not new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for peripheral neuropathy 
have not been met.  


ORDER

Service connection for diabetes mellitus type II is denied.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service 
connection for peripheral neuropathy is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


